IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      : NO. 224
                                            :
REAPPOINTMENT TO THE                        : DISCIPLINARY RULES DOCKET
PENNSYLVANIA INTEREST ON                    :
LAWYERS TRUST ACCOUNT BOARD                 :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of June, 2022, Kay Kyungsun Yu, Esquire, Philadelphia,

is hereby reappointed as a member of the Pennsylvania Interest on Lawyers Trust

Account Board for a term of three years, commencing November 1, 2022.